UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-6314



In Re: DONNIE ROBIN SIMPSON,

                                                         Petitioner.



        On Petition for Writ of Mandamus.   (CR-94-192-MU)


Submitted:   June 13, 2002                  Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donnie Robin Simpson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       On February 15, 2002, Donnie Robin Simpson filed a petition

for a writ of mandamus asking this court to direct the district

court to enter a ruling in his motion for downward departure filed

on May 2, 2001.    On May 22, 2001, the district court ordered the

Government to respond to the motion.      The Government responded on

August 15, 2001.     Although we find that mandamus relief is not

warranted because the delay is not unreasonable, we deny the

petition without prejudice to Simpson’s right to refile if the

district court does not act expeditiously.       We also deny Simpson’s

motion to proceed on appeal in forma pauperis and dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         PETITION DENIED




                                    2